Citation Nr: 1228338	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  He also served in the Air National Guard (ANG) until May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in April 2012, when it remanded the Veteran's claim for additional evidentiary development.

In July 2012, additional evidence was added to the Veteran's claims file without a waiver of review in the first instance by the agency of original jurisdiction.  As this decision remands the claim to the RO for other reasons, the RO will have the opportunity to review these records in the first instance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Board remanded the Veteran's claim in order to provide the Veteran with a supplemental opinion as to the nature and etiology of the Veteran's hearing loss and tinnitus.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Board noted in its April 2012 Remand, service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from an injury or disease incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24) (West 2002).  

The Board's July 2012 Remand stated, in pertinent part, that "acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations" (emphasis added).  The Board instructed the examiner to consider whether the Veteran's current hearing loss and tinnitus were causally related to either the Veteran's ACDUTRA or INACDUTRA service.

An additional etiological opinion was provided in June 2012, and the audiological examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  As an exclusive rationale for this opinion, the examiner stated that "development of hearing loss during [the Veteran's period of INACDUTRA service] would not be considered compensable under VA regulations (see Title 38 documentation) as those regulations state that a condition must be developed during ACTIVE duty military service."  While it is true that the mere onset of hearing loss or tinnitus during a period of INACDUTRA could not support an award of service connection under VA regulations, an award of service connection would be warranted if such disabilities were shown to sustained as a consequence of acoustic trauma therein.  In essence, the acoustic trauma would constitute an injury as contemplated by VA regulations, as explained in the Board's April 2012 Remand.  Because it appears that the VA examiner did not take this into account, the Board finds that this opinion is inadequate for the purpose of adjudicating the instant case.

Accordingly, while the Board regrets the additional delay, this case must be remanded for an additional clarifying opinion to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  Furthermore, the Board finds that an actual examination of the Veteran would be more appropriate at this stage than merely having the file reviewed for an opinion, so as to ensure that the examiner has a full and accurate picture of the nature of the Veteran's service in the Air National Guard.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an audiological evaluation, preferably to be conducted by an examiner who has not previously rendered an opinion in this appeal.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, National Guard records, post-service medical records, and the Veteran's own assertions.  The examiner obtain a history directly from the Veteran regarding the nature of any exposure to loud noises during active service, as well as during any active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The examiner should also closely review the Board's April 2012 Remand directive and comply with its findings.

The August 1962 separation examination and all other audiometric examinations taken prior to November 1967 should be converted from ASA to ISO-ANSI standards.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss and tinnitus are causally or etiologically related to acoustic trauma sustained either his active duty, ACDUTRA, or INACDUTRA.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

The examiner should provide a clear rationale for all opinions, along with a discussion of the facts and medical principles involved.  The Veteran's claims file must be made available to the examiner for review, and the examination report must state that the examiner reviewed the Veteran's claims file.

2.  Thereafter, review the claims folder to ensure that the foregoing development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


